DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/16/21, 7/13/21, 2/12/21, and 9/22/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 11-15 are objected to because of the following informalities:
Regarding claim 11, on line 1, it appears that the phrase “a apparatus of wireless communication” should instead read “an apparatus for wireless communication”.
Claims 12-15 are also objected to as being dependent on claim 11 and containing the same deficiency.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,121,752. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following correspondences.
Regarding claim 1, “a method of wireless communication, comprising: receiving, at a user equipment (UE), a feedback configuration signal that configures a single channel state information (CSI) process identifying azimuth and elevation CSI reference signal (CSI-RS) ports” corresponds to the same in claim 4 of the above U.S. Patent.
“Transmitting, by the UE, a precoding matrix indicator (PMI) report, wherein the PMI report includes at least a first PMI associated with the azimuth CSI-RS ports and a second PMI associated with the elevation CSI-RS ports” corresponds to “transmitting, by the UE, a precoding matrix indicator (PMI) report, wherein the PMI report includes at least a first PMI associated with a first element identified by the CSI process and a second PMI associated with a second element identified by the CSI process” as well as “wherein the first element corresponds to an azimuth CSI-RS port, and the second element corresponds to an elevation CSI-RS port” in claim 4 of the above U.S. Patent.
Lastly, “wherein at least one of the first PMI and the second PMI is assigned a low rank; and transmitting, by the UE, a CSI report with measurements based on the azimuth and elevation CSI-RS ports” corresponds to “wherein at least one of the first PMI and the second PMI is assigned a low rank” as well as “transmitting, by the UE, a CSI report with measurements based on the first and second elements” as well as “wherein the first element corresponds to an azimuth CSI-RS port, and the second element corresponds to an elevation CSI-RS port” in claim 4 of the above U.S. Patent.
Claim 1 of the instant application does not claim “wherein the PMI report further includes a low rank indicator indicating one of the first and the second PMI is assigned the low rank, wherein the PMI report is arranged in a fixed order of:  the low rank indicator, the first PMI, and the second PMI, wherein the low rank indicator comprises a low rank indicator bit, and wherein when the low rank indicator bit is set to a first value the first PMI is assigned the low rank and when the low rank indicator bit is set to a second value the second PMI is assigned the low rank”.  Therefore, claim 1 merely broadens the scope of claim 4 of the above U.S. Patent.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  See In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  The omission of a reference element whose function is not needed would be obvious to one skilled in the art.
Regarding claim 2, this claim similarly corresponds to claim 4 of the above U.S. Patent.
Regarding claim 3, this claim similarly corresponds to claim 4 of the above U.S. Patent.
Regarding claim 4, this claim similarly corresponds to claim 2 of the above U.S. Patent.
Regarding claim 5, this claim similarly corresponds to claim 3 of the above U.S. Patent.
Regarding claim 6, this “apparatus” claim corresponds to apparatus claim 8 of the above U.S. Patent for similar reasons as described for “method” claim 1 above.
Regarding claim 7, this claim similarly corresponds to claim 8 of the above U.S. Patent.
Regarding claim 8, this claim similarly corresponds to claim 8 of the above U.S. Patent.
Regarding claim 9, this claim similarly corresponds to claim 6 of the above U.S. Patent.
Regarding claim 10, this claim similarly corresponds to claim 7 of the above U.S. Patent.
Regarding claim 11, this “apparatus” claim corresponds to apparatus claim 8 of the above U.S. Patent for similar reasons as described for “method” claim 1 above.
Regarding claim 12, this claim similarly corresponds to claim 8 of the above U.S. Patent.
Regarding claim 13, this claim similarly corresponds to claim 8 of the above U.S. Patent.
Regarding claim 14, this claim similarly corresponds to claim 6 of the above U.S. Patent.
Regarding claim 15, this claim similarly corresponds to claim 7 of the above U.S. Patent.
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 3, 8, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
10.	Claims 3, 8, and 13 each recite the limitation "the bit indicator" in line 2.  There is insufficient antecedent basis for this limitation in these claims.  Specifically, it is unknown whether the claimed “bit indicator” corresponds to the previously claimed “low rank indicator” or some other indicator.
Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


13.	Claim(s) 1, 2, 4-7, 9-12, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (U.S. 2013/0329664) (hereinafter “Kim”) cited in Applicant’s submitted IDS.  Kim teaches all of the limitations of the specified claims with the reasoning that follows.
Regarding claim 1, “a method of wireless communication, comprising: receiving, at a user equipment (UE), a feedback configuration signal that configures a single channel state information (CSI) process identifying azimuth and elevation CSI reference signal (CSI-RS) ports” is anticipated by the eNB of Figure 9 that notifies a UE shown in Figure 10 of the configuration (feedback configuration signal) on the V-CSI-RS and H-CSI-RS by notifying the UE of the number of V-CSI-RS ports (elevation CSI reference signal ports) and H-CSI-RS ports (azimuth CSI reference signal ports) through higher layer signaling as spoken of on page 6, paragraph [0099], as well as page 11, paragraph [0176].
“Transmitting, by the UE, a precoding matrix indicator (PMI) report, wherein the PMI report includes at least a first PMI associated with the azimuth CSI-RS ports and a second PMI associated with the elevation CSI-RS ports” as well as “transmitting, by the UE, a CSI report with measurements based on the azimuth and elevation CSI-RS ports” is anticipated by the UE that transmits determined (measured) channel state information corresponding to the respective CSI-RSs (elevation, azimuth) in response to receiving the CSI-RSs from the eNB, where the respective channel state information each includes at least one of RI, PMI (first PMI, second PMI), and CQI information as spoken of on page 8, paragraphs [0118], [0125], [0126], and [0133].
Lastly, “wherein at least one of the first PMI and the second PMI is assigned a low rank” is anticipated by the respective channel state information each including a rank indicator generated based on H-CSI-RS and V-CSI-RS for feedback to the eNB, where a rank indicator RHV is defined (assigned) as the minimum of rank indicators RIH and RIV (low rank) as spoken of on page 8, paragraphs [0122]-[0124], as well as page 10, paragraphs [0152] and [0158].
Regarding claim 2, “wherein the PMI report further includes a low rank indicator that indicates which of the first PMI or second PMI is assigned the low rank” is anticipated by the respective channel state information each including a rank indicator generated based on H-CSI-RS and V-CSI-RS for feedback to the eNB, where a rank indicator RHV is defined (assigned) as the minimum of rank indicators RIH and RIV (low rank) as spoken of on page 8, paragraphs [0122]-[0124], as well as page 10, paragraphs [0152] and [0158].
Regarding claim 4, “wherein the CSI report includes a rank indicator (RI) and a channel quality indicator (CQI), wherein the CQI and RI are determined based on the first PMI, the second PMI, and the low rank indicator” is anticipated by the UE that generates channel state information including CQIHV based upon applied precoding according to the RIH and PMIH determined from H-CSI-RS and RIV and PMIV determined from V-CSI-RS as spoken of on page 10, paragraph [0148].
Regarding claim 5, “determining, by the UE, a low rank indicator for the first PMI and the second PMI based, at least in part, on the feedback configuration signal configuring the single CSI process, wherein the PMI report further includes the low rank indicator” is anticipated by the respective channel state information each including a rank indicator generated based on H-CSI-RS and V-CSI-RS (feedback configuration signal) for feedback to the eNB, where a rank indicator RHV is defined (assigned) as the minimum of rank indicators RIH and RIV (low rank) as spoken of on page 8, paragraphs [0122]-[0124], as well as page 10, paragraphs [0152] and [0158]. 
Regarding claim 6, “an apparatus configured for wireless communication, the apparatus comprising: 101081539.1NRF: QLXX.P106OUS.D1151134D1 25/27at least one processor; and a memory coupled to the at least one processor, wherein the at least one processor is configured to: receive, at a user equipment (UE), a feedback configuration signal that configures a single channel state information (CSI) process identifying azimuth and elevation CSI reference signal (CSI-RS) ports” is anticipated by the eNB of Figure 9 that notifies a UE shown in Figure 10 of the configuration (feedback configuration signal) on the V-CSI-RS and H-CSI-RS by notifying the UE of the number of V-CSI-RS ports (elevation CSI reference signal ports) and H-CSI-RS ports (azimuth CSI reference signal ports) through higher layer signaling as spoken of on page 6, paragraph [0099], as well as page 11, paragraph [0176]; where the UE may include a processor and a memory including computer executable instructions for performing the above method as spoken of on page 5, paragraph [0071].
“Transmit, by the UE, a precoding matrix indicator (PMI) report, wherein the PMI report includes at least a first PMI associated with the azimuth CSI-RS ports and a second PMI associated with the elevation CSI-RS ports” as well as “transmit, by the UE, a CSI report with measurements based on the azimuth and elevation CSI-RS ports” is anticipated by the UE that transmits determined (measured) channel state information corresponding to the respective CSI-RSs (elevation, azimuth) in response to receiving the CSI-RSs from the eNB, where the respective channel state information each includes at least one of RI, PMI (first PMI, second PMI), and CQI information as spoken of on page 8, paragraphs [0118], [0125], [0126], and [0133].
Lastly, “wherein at least one of the first PMI and the second PMI is assigned a low rank” is anticipated by the respective channel state information each including a rank indicator generated based on H-CSI-RS and V-CSI-RS for feedback to the eNB, where a rank indicator RHV is defined (assigned) as the minimum of rank indicators RIH and RIV (low rank) as spoken of on page 8, paragraphs [0122]-[0124], as well as page 10, paragraphs [0152] and [0158].
Regarding claim 7, “wherein the PMI report further includes a low rank indicator that indicates which of the first PMI or second PMI is assigned the low rank” is anticipated by the respective channel state information each including a rank indicator generated based on H-CSI-RS and V-CSI-RS for feedback to the eNB, where a rank indicator RHV is defined (assigned) as the minimum of rank indicators RIH and RIV (low rank) as spoken of on page 8, paragraphs [0122]-[0124], as well as page 10, paragraphs [0152] and [0158].
Regarding claim 9, “wherein the CSI report includes a rank indicator (RI) and a channel quality indicator (CQI), wherein the CQI and RI are determined based on the first PMI, the second PMI, and the low rank indicator” is anticipated by the UE that generates channel state information including CQIHV based upon applied precoding according to the RIH and PMIH determined from H-CSI-RS and RIV and PMIV determined from V-CSI-RS as spoken of on page 10, paragraph [0148].
Regarding claim 10, “determine, by the UE, a low rank indicator for the first PMI and the second PMI based, at least in part, on the feedback configuration signal configuring the single CSI process, wherein the PMI report further includes the low rank indicator” is anticipated by the respective channel state information each including a rank indicator generated based on H-CSI-RS and V-CSI-RS (feedback configuration signal) for feedback to the eNB, where a rank indicator RHV is defined (assigned) as the minimum of rank indicators RIH and RIV (low rank) as spoken of on page 8, paragraphs [0122]-[0124], as well as page 10, paragraphs [0152] and [0158].
Regarding claim 11, “a apparatus of wireless communication, comprising: 101081539.1NRF: QLXX.P106OUS.D1151134D1 26/27 means for receiving, at a user equipment (UE), a feedback configuration signal that configures a single channel state information (CSI) process identifying azimuth and elevation CSI reference signal (CSI-RS) ports” is anticipated by the eNB of Figure 9 that notifies a UE shown in Figure 10 of the configuration (feedback configuration signal) on the V-CSI-RS and H-CSI-RS by notifying the UE of the number of V-CSI-RS ports (elevation CSI reference signal ports) and H-CSI-RS ports (azimuth CSI reference signal ports) through higher layer signaling as spoken of on page 6, paragraph [0099], as well as page 11, paragraph [0176]; where the UE of Figure 10 includes H-CSI-RS receiver 1030 and V-CSI-RS receiver 1040 (means).
“means for transmitting, by the UE, a precoding matrix indicator (PMI) report, wherein the PMI report includes at least a first PMI associated with the azimuth CSI-RS ports and a second PMI associated with the elevation CSI-RS ports” as well as “means for transmitting, by the UE, a CSI report with measurements based on the azimuth and elevation CSI-RS ports” is anticipated by the UE that transmits determined (measured) channel state information corresponding to the respective CSI-RSs (elevation, azimuth) in response to receiving the CSI-RSs from the eNB, where the respective channel state information each includes at least one of RI, PMI (first PMI, second PMI), and CQI information as spoken of on page 8, paragraphs [0118], [0125], [0126], and [0133]; where the UE of Figure 10 includes a CSI feedback transmitter 1070 (means).
Lastly, “wherein at least one of the first PMI and the second PMI is assigned a low rank” is anticipated by the respective channel state information each including a rank indicator generated based on H-CSI-RS and V-CSI-RS for feedback to the eNB, where a rank indicator RHV is defined (assigned) as the minimum of rank indicators RIH and RIV (low rank) as spoken of on page 8, paragraphs [0122]-[0124], as well as page 10, paragraphs [0152] and [0158].
Regarding claim 12, “wherein the PMI report further includes a low rank indicator that indicates which of the first PMI or second PMI is assigned the low rank” is anticipated by the respective channel state information each including a rank indicator generated based on H-CSI-RS and V-CSI-RS for feedback to the eNB, where a rank indicator RHV is defined (assigned) as the minimum of rank indicators RIH and RIV (low rank) as spoken of on page 8, paragraphs [0122]-[0124], as well as page 10, paragraphs [0152] and [0158].
Regarding claim 14, “wherein the CSI report includes a rank indicator (RI) and a channel quality indicator (CQI), wherein the CQI and RI are determined based on the first PMI, the second PMI, and the low rank indicator” is anticipated by the UE that generates channel state information including CQIHV based upon applied precoding according to the RIH and PMIH determined from H-CSI-RS and RIV and PMIV determined from V-CSI-RS as spoken of on page 10, paragraph [0148].
Regarding claim 15, “means for determining, by the UE, a low rank indicator for the first PMI and the second PMI based, at least in part, on the feedback configuration signal configuring the single CSI process, wherein the PMI report further includes the low rank indicator” is anticipated by the respective channel state information each including a rank indicator generated based on H-CSI-RS and V-CSI-RS (feedback configuration signal) for feedback to the eNB, where a rank indicator RHV is defined (assigned) as the minimum of rank indicators RIH and RIV (low rank) as spoken of on page 8, paragraphs [0122]-[0124], as well as page 10, paragraphs [0152] and [0158]; where the UE of Figure 10 includes a RI/PMI/CQI generator 1060 (means).
Claim Rejections - 35 USC § 103
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
17.	Claims 3, 8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Wang et al. (U.S. 2012/0063500) (hereinafter “Wang”) cited in Applicant’s submitted IDS.
Regarding claims 3, 8, and 13, Kim teaches claims 2, 7, and 12 as described above.  Kim does not explicitly teach “wherein the PMI report is arranged according to a fixed order of the bit indicator, first PMI, and second PMI”.
However, Wang teaches a system and method for channel state information feedback in a wireless communication environment, where a CSI report sequence may comprise a rank indicator, followed by a first PMI, and further followed by a second PMI as shown in Figure 3 and spoken of on page 4, paragraph [0064].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the CSI report sequencing of Wang to the CSI reporting system of Kim in order to provide for effective report sequencing when different precoder types are supported as spoken of on page 4, paragraphs [0056]-[0064] of Wang.
Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892).
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467